      Case 5:19-cv-00162 Document 23 Filed 09/24/19 Page 1 of 3 PageID #: 68




                      IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

 MARK MEYERS, in his own right and
 on behalf of others similarly situated;

                Plaintiff,

 v.                                             Civil Action No. 5:19-cv-00162


 BLUESTONE INDUSTRIES, INC., and
 JILLEAN L. JUSTICE,
 JAMES C. JUSTICE III, and
 JAMES T. MILLER, individually

                Defendants.

        DEFENDANTS BLUESTONE INDUSTRIES, INC., JILLEAN L. JUSTICE,
               JAMES C. JUSTICE III, AND JAMES T. MILLER’S
          NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       Defendants Bluestone Industries, Inc., Jillean L. Justice, James C. Justice III, and James

T. Miller, pursuant to Rule 83.4 of the Southern District of West Virginia Local Rules of Civil

Procedure, hereby advise the Court and Counsel that John F. Hussell, IV, John D. “Jody”

Wooton, Jr., Andrew L. Ellis, and the law firm of Wooton, Davis, Hussell & Ellis, PLLC, will

withdraw as counsel for the Defendants and that Christopher D. Pence of the law firm Hardy

Pence, PLLC will substitute as counsel for the Defendants.


       Pursuant to the provisions of Local Rule 83.4, Undersigned counsel further certify:

       (1) the withdrawal and substitution will not delay the trial or other progress of the case; and

       (2) the notice is filed and served at least 90 days before trial.
    Case 5:19-cv-00162 Document 23 Filed 09/24/19 Page 2 of 3 PageID #: 69



                                            BLUESTONE INDUSTRIES, INC.,
                                            JILLEAN L. JUSTICE, JAMES C. JUSTICE III,
                                            AND JAMES T. MILLER, INDIVIDUALLY,
                                            By Counsel




       /s/ John F. Hussell, IV
John F. Hussell, IV - WV Bar No. 6610

       /s/ John D. Wooton, Jr.
John D. (Jody) Wooton, Jr. – WV Bar No. 10571

       /s/ Andrew L. Ellis
Andrew L. Ellis – WV Bar No. 10618
WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971
Charleston, West Virginia 25339
(304) 345-0709
Fax: (304) 345-4607
John.Hussell@wwdhe.com
Jody.Wooton@wwdhe.com
Drew.Ellis@wwdhe.com
Counsel for Defendants




                                           2
      Case 5:19-cv-00162 Document 23 Filed 09/24/19 Page 3 of 3 PageID #: 70



                       IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION

 MARK MEYERS, in his own right and
 on behalf of others similarly situated;

                 Plaintiff,

 v.                                             Civil Action No. 5:19-cv-00162


 BLUESTONE INDUSTRIES, INC., and
 JILLEAN L. JUSTICE,
 JAMES C. JUSTICE III, and
 JAMES T. MILLER, individually

                 Defendants.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of September, 2019, I electronically filed Defendants
Bluestone Industries, Inc., Jillean L. Justice, James C. Justice III, and James T. Miller’s Notice of
Withdrawal and Substitution of Counsel with the Clerk of Court using the CM/ECF system which
will send notification of such filing to the following:


                                   Anthony J. Majestro, Esquire
                                    Powell & Majestro, PLLC
                                  405 Capitol Street, Suite P1200
                                      Charleston, WV 25301

                                    Gregory A. Hewitt, Esquire
                                    Hewitt & Salvatore, PLLC
                                      204 North Court Street
                                     Fayetteville, WV 25840

Done this 24th day of September, 2019.

                                                /s/ Andrew L. Ellis
                                               Andrew L. Ellis - WV Bar No. 10618




                                                  3
